     Case 1:19-cr-10030-DPW Document 108 Filed 07/29/20 Page 1 of 33



                    UNITED STATES DISTRICT COURT
                      DISTRICT OF MASSACHUSETTS


UNITED STATES OF AMERICA,      )
                               )       CRIMINAL ACTION NO.
                               )       19-10030-DPW
     v.                        )
                               )
ARNULFO REYES REYES,           )
and CYNTHIA ALVAREZ MANZANILLA,)
                               )
               Defendants.     )


                        MEMORANDUM AND ORDER
                            July 29, 2020

       Defendants, Arnulfo Reyes Reyes and Cynthia Alvarez

Manzanilla are residents of Arizona charged with two counts of

violation of federal criminal law in connection with alleged

cross-country transport of fentanyl for purposes of

distribution.   The pending motions to suppress before me concern

two different occasions during which either Defendants

themselves and/or Mr. Reyes Reyes’s car were stopped by law

enforcement agents while they were on cross-country journeys.

     In February 2018, Defendants themselves were stopped by a

deputy sheriff while driving a rental car in Phelps County,

Missouri.   They were interviewed during the stop and agreed to

follow the officer to the Sheriff’s Department for a further

search of Mr. Reyes Reyes’s rental vehicle.        There, $45,600 was

found in the rental car by law enforcement agents, and Dfendants

made statements that implicated themselves in related criminal
     Case 1:19-cr-10030-DPW Document 108 Filed 07/29/20 Page 2 of 33



activity.

     The next month, Defendants put Mr. Reyes Reyes’s car on a

car carrier to be driven across the country to Massachusetts,

where they would pick it up.     The car carrier was stopped en

route, in Carson County, Texas, and the carrier driver consented

to a further search of the car.      Fentanyl wrapped in cellophane

was discovered in the car by law enforcement agents.

     Defendants contend that law enforcement officials violated

the Fourth and Fifth Amendments in the various        searches,

seizures, and inquiries of Defendants in Missouri and Texas.

After review of the totality of the circumstances, as disclosed

by the evidence of record, I find that law enforcement officers

acted reasonably, that the stops and seizures of the vehicles

were justified at their inception by no less than reasonable

suspicion of motor vehicle violations, that the ensuing

investigations were justifiably expanded to include searches of

the vehicles and their contents, and that the inquiries of

Defendants generating inculpatory responses were not

unconstitutional.   Accordingly, I will deny Defendants’ motions

to suppress the evidence developed by law enforcement agents as

a result of the vehicle stops.

                                   I
                              BACKGROUND

     When a court makes a determination regarding a motion to


                                   2
     Case 1:19-cr-10030-DPW Document 108 Filed 07/29/20 Page 3 of 33



suppress, “[a] hearing is required only if the movant makes a

sufficient threshold showing that material facts are in doubt or

dispute, and that such facts cannot reliably be resolved on a

paper record.” United States v. Jimenez, 419 F.3d 34, 42 (1st

Cir. 2005) (quoting United States v. Staula, 80 F.3d 596, 603

(1st Cir. 1996)).

     Nothing in the submissions of record suggests any dispute

about the material facts1 on which I will make a determination

regarding the pending motions to suppress.       Especially given the

unique challenges posed by COVID-19 and the public health

concerns associated with an in-court evidentiary hearing, it is

prudent and in the interest of justice to avoid the delay that

would be entailed by conducting an otherwise unnecessary, if

virtual, evidentiary hearing when conduct of such a hearing is

not called for.   Accordingly, I make my determinations based on

the papers before me and the arguments of counsel at a non-

evidentiary hearing.




1 Defendants rely upon a collection of media materials focused on
the incentives for law enforcement personnel in Missouri to take
aggressive action in scrutinizing interstate travelers for
traffic violations. The short and sufficient answer to this
evidence regarding the motives of law enforcement personnel is
that it is immaterial because the governing test for probable
cause analysis turns on objective circumstances and not
subjective intent. Whren v. United States, 517 U.S. 806, 813
(1996).
                                   3
     Case 1:19-cr-10030-DPW Document 108 Filed 07/29/20 Page 4 of 33



     The record evidence provides the following undisputed

facts.

A.   Factual Background

     1.      The February 2018 Encounter with Law Enforcement in
             Phelps County, Missouri

     On February 22, 2018, Defendants, while driving a rented

2017 Ford Expedition with Kentucky license plates in Missouri,

were pulled over by officers associated with the Phelps County

Sheriff’s Department, Officers Carmelo Crivello2 and George

Arnold.   Mr. Reyes Reyes was driving, his wife, Ms. Alvarez

Manzanilla, was in the passenger seat, and his daughter and dog

were in the backseat.    It was a foggy day and drizzling, but Mr.

Reyes Reyes was driving without the use of his headlights.             That

failure provided a reason for Officer Crivello to stop the car.

     While conducting routine questioning, checking the rental

contract, explaining the traffic violation, and running

Defendants’ licenses,3 Officer Crivello asked about their trip

itinerary.    At some point, after competing with the aggressively

barking dog to be heard, Officer Crivello asked Mr. Reyes Reyes




2 Officer Crivello was also associated with the United States
Drug Enforcement Administration as a DEA Task Force Officer.
3 Officer Crivello’s suspicions were aroused when he found Mr.

Reyes Reyes had a Texas license, but a residence in Arizona, and
that Mr. Reyes Reyes provided a social security number assigned
to another person.
                                   4
     Case 1:19-cr-10030-DPW Document 108 Filed 07/29/20 Page 5 of 33



to accompany him to his squad car, where he questioned him

further.

     Thereafter, Officer Crivello went back and forth between

his squad car and the rental car as he talked with each

Defendant individually.4    In the course of those conversations,

it became apparent Defendants’ stories did not align         regarding

various aspects of their trip.     They both said they had come

from Columbus, Ohio, but other basic details were inconsistent.

For example, Mr. Reyes Reyes said they did not stay in a hotel,

but Ms. Alvarez Manzanilla said they did so for one night.             Mr.

Reyes Reyes said that his sister-in-law, who he could not name,

lived in Ohio, but Ms. Alvarez Manzanilla said she did not have

a sister who lived there.

     As a result of the discrepancies, Officer Crivello asked

further questions and at some point, Mr. Reyes Reyes agreed to

allow him to search the car.5      Officer Crivello asked Defendants

to follow him to the Sheriff’s Department so that he could more

fully conduct the search.     They did so, driving the rental car

behind him to the station.

     At the station, Defendants were placed in a waiting room or


4 Although not directly addressed by either party, it appears the
disruption caused by the barking dog ceased to be a problem once
Mr. Reyes Reyes left the vehicle he had been driving.
5 There is disagreement regarding whether Officer Crivello asked

or if Mr. Reyes Reyes offered. In any event, Mr. Reyes Reyes did
not object to the search of the automobile.
                                   5
       Case 1:19-cr-10030-DPW Document 108 Filed 07/29/20 Page 6 of 33



cafeteria, where they sat with one or two other officers while

the car was searched.      Officers found large sums of U.S.

currency, and Officer Crivello confronted Mr. Reyes Reyes with

their discovery, asking him to “be honest.”          Mr. Reyes Reyes put

his head down on the table and said he would show Officer

Crivello where the rest of the money was hidden, which he then

did.   A total of $45,600 was recovered and a K-9 reacted

positively to presence of narcotics associated with the money.

In addition, two phones were found.        After a search of the

phones, to which Mr. Reyes Reyes consented, Officer Crivello

found there were only two numbers on the instruments.           Ms.

Alvarez Manzanilla and Mr. Reyes Reyes confirmed that their

stories about the trip to Ohio had been false and that the true

purpose had been to transport the currency.          Ms. Alvarez

Manzanilla, however, stated only that she understood the purpose

of the trip to be picking “something” up in Ohio, which she may

not have known was currency.       Mr. Reyes Reyes, on the other

hand, explained all of the details regarding the currency pick-

up to Officer Crivello and said he suspected the money came from

illegal narcotics.     Defendants were not arrested, and they were

permitted to leave at the conclusion of this search and the

associated questioning.      The currency was seized.




                                     6
     Case 1:19-cr-10030-DPW Document 108 Filed 07/29/20 Page 7 of 33



     2.    The March 2018 Search and Seizure in Carson County,
           Texas

     Approximately one month later, a “Cynthia Alvarez”6 signed a

bill of lading to transport a 2012 Honda Accord that Mr. Reyes

Reyes co-owned (with a third party, Nereyda Diaz Gutierrez, not

either Ms. “Alvarez,” or Ms. Alvarez Manzanilla) on a car

carrier to be transported from their home in Arizona to Andover,

MA, where a person named “Arnulfo” (Mr. Reyes Reyes’s first

name) was to pick it up.    While Mr. Reyes Reyes was present, Ms.

“Alvarez” signed the bill of lading.      The driver, Leonard

Juravlea, was given the keys; he was permitted by the contract

of carriage to drive the car on and off the carrier and turn off

the alarm if it sounded.

     Observing the carrier en route in Carson County, Texas,

Trooper Robert Bowden noticed that its trailer had an obscured

license plate.   This observation led Trooper Bowden to stop the

carrier.   He inspected the carrier-driver’s license and

registration, as well as the bills of lading for the cars on the

carrier.   He asked about various cars on the carrier, including

the 2012 Honda Accord.    The Honda Accord initially caught his

attention, he said, because it had recently been cleaned.          He


6 As the Indictment caption indicates, Defendant Alavarez
Manzanilla is identified as “Cynthia Alvarez Manzanilla” and
Defendant, Ms. Alvarez Manzanilla, has filed an affidavit
asserting she signed the bill of lading in the name “Cynthia
Alvarez” while her husband was present.
                                   7
     Case 1:19-cr-10030-DPW Document 108 Filed 07/29/20 Page 8 of 33



inquired further of Mr. Juravlea about the circumstances of the

transport and the people involved.

     Trooper Bowden’s suspicions grew after running the license

for Mr. Reyes Reyes when he discovered he had been stopped in a

rental car in Carson County a month earlier.7       That, along with

what he understood to be a known drug route between Phoenix,

Arizona and Andover, Massachusetts (as a suburb of Boston),8 a

hotel as the delivery location, the recent cleaning of the car,

and the fact that the car had been recently bought and paid for

without a lien, caused Trooper Bowden to suspect criminal

activity.

     Trooper Bowden requested permission from Mr. Juravlea to

search the car, and Mr. Juravlea agreed.       Once he began

searching, Trooper Bowden noticed a raised floorboard and seat


7 The February 23, 2018 Carson County stop was apparently the day
after the February 22, 2018 stop and seizure in Phelps County,
Missouri. There is, however, no indication Trooper Bowden was
aware of Defendants’ Phelps County encounter when assessing
whether the car on the carrier was suspicious.
8 Trooper Bowden expressed the view in his report (Dkt. No. 97-3

at 3] that the pickup was to be in “Andover (suburb of Boston)”
and thereafter identified the journey as “going from a major
narcotic hub (Phoenix) and going to a major narcotic hub
(Andover).” It may strike a judicial officer in the District of
Massachusetts as somewhat jarring to describe Andover as a major
narcotic hub. But from the perspective of a police officer in
Carson County, Texas, destinations among outlining suburbs of
Boston (like Andover) in close proximity to Essex County cities
(like Lawrence, Methuen and Haverhill) widely recognized by
Massachusetts judicial officers to have significant drug
activity, appears somewhat understandable overbreadth in the
description of a narcotic hub.
                                   8
        Case 1:19-cr-10030-DPW Document 108 Filed 07/29/20 Page 9 of 33



bolts that had been tampered with.         This turned out, upon

inspection, to be a false floor in the right rear passenger

side.    Thereafter, Trooper Bowden asked Mr. Juravlea to bring

the car to a police station in Panhandle, Texas; Mr. Juravlea

complied.     Upon a further search at the station, police found

approximately five kilograms of what turned out to be fentanyl

wrapped in cellophane in the hidden compartment.

        DEA agents were notified, and they came to remove the

drugs.    They replaced the drugs with a package resembling

narcotics and let the car continue on its way, by carrier, so

they could observe who picked it up.         After the car was

delivered in Methuen, Massachusetts, DEA agents surveilled Mr.

Reyes Reyes and Ms. Alvarez Manzanilla.          The next day, they

stopped Defendants and received Mr. Reyes Reyes’s consent to

search the car.      The false narcotics package was not found in

the hidden compartment, but two screwdrivers capable of opening

the false floor were discovered in Ms. Alvarez Manzanilla’s

purse.

                                   II
             STOP OF RENTAL CAR IN PHELPS COUNTY, MISSOURI

A.      Legality of the Stop

        As a general rule, “the decision to stop an automobile is

reasonable where the police have probable cause to believe that

a traffic violation has occurred. Whren v. United States, 516


                                      9
     Case 1:19-cr-10030-DPW Document 108 Filed 07/29/20 Page 10 of 33



U.S. 806, 810 (1996).    Whether or not the traffic violation is

the actual motive for the stop is not material when making a

threshold determination as to its validity.        Id. (citing United

States v. Robinson, 414 U.S. 218, 221 n.1 (1974)) (internal

quotations omitted) (“a traffic-violation arrest . . . would not

be rendered invalid by the fact that it was a mere pretext for a

narcotics search . . .”).     Rather than analysis of a given

officer’s   motivations, the proper inquiry concerns the

objective reasonableness of the stop.

     Here, Mr. Reyes Reyes was driving the rented 2017 Ford

Expedition in foggy, drizzly weather without the use of his

headlights.   I do not understand any of the parties to suggest

that Officer Crivello’s decision to pull the car over under

these circumstances was objectively unreasonable.

B.   Duration and Scope of the Stop and Associated Inquiries

     When a car is pulled over by law enforcement, everyone in

the car is seized, thereby implicating all their rights under

the Fourth Amendment to be free from unreasonable search and

seizure.    Brendlin v. California, 551 U.S. 249, 255 (2007).

However, such traffic stops are akin to “the kind of brief

detention authorized in Terry [v. Ohio, 392 U.S. 1 (1968)].” Id.

This kind of “temporary seizure of driver and passengers

ordinarily continues, and remains reasonable, for the duration

of the stop.” Arizona v. Johnson, 555 U.S. 323, 333 (2009).             Law

                                   10
    Case 1:19-cr-10030-DPW Document 108 Filed 07/29/20 Page 11 of 33



enforcement inquiries that ask about “matters unrelated to the

justification for the stop [ ] do not convert the encounter into

something other than a lawful seizure, so long as those

inquiries do not measurably extend the duration of the stop.”

Id. (citing Muehler v. Mena, 544 U.S. 93, 100-01 (2005))

(emphasis added).   Accordingly, the question at the heart of

Defendants’ motions regarding the stop of their rental vehicle

is whether Officer Crivello’s further questions regarding their

trip measurably extended the stop in an unreasonable fashion.

     At this stage, “any action undertaken for the stop must be

reasonably related in scope to the stop itself unless the police

have a basis for expanding their investigation.”        United States

v. Dion, 859 F.3d 114, 124 (1st Cir. 2017) (internal citations

and quotations omitted).

     Traffic stops often present evolving circumstances.         What

is or is not reasonable at a given moment during that evolution

depends on “how events unfold” in what the First Circuit has

referred to as the “emerging tableau” that develops in most

Terry stops.   Dion, 859 F.3d at 125.     The information the

officer possesses at each successive moment directly informs the

reasonableness of his subsequent actions.       Id. (citing Terry,

392 U.S. at 10) (“the police are in need of an escalating set of

flexible responses graduated in relation to the amount of

information they possess”) (internal quotation marks omitted).

                                  11
    Case 1:19-cr-10030-DPW Document 108 Filed 07/29/20 Page 12 of 33



     Reasonableness inquiries are based on “the totality of the

circumstances,” which “requires a practical, commonsense

determination,” grounded in “a measurable degree of deference to

the perceptions of experienced law enforcement officers.”         Id.

at 124.   It also must account for the “idiosyncrasies of the

case at hand.” United States v. Chhien, 266 F.3d 1, 9 (1st Cir.

2001).

     In a routine traffic stop, officers are permitted to

“request identification from the driver and to inquire into the

driver’s itinerary.”   Dion 859 F.3d at 125. (citing United

States v. Fernandez, 600 F.3d 56, 60-62 (1st Cir. 2010) and

Chhien, 226 F.3d at 6).    When a defendant’s responses to such

inquiries are unusual or implausible, it is reasonable for the

officer to extend the search to investigate further. See, e.g.,

id. at 126 (observing as “odd” the asserted purpose of trip and

that the defendant had an Arizona license but Colorado license

plates); United States v. Ramdihall, 859 F.3d 80, 88-89 (1st

Cir. 2017) (observing the defendants’ inability “to give

plausible or consistent explanations during the initial

encounter” and “some of them couldn’t name the stores in which

they shopped or where they were located”); United States v.

Chaney, 584 F.3d 20, 26 (1st Cir. 2009) (observing the

defendant’s “implausible answers and nervous demeanor”).



                                  12
    Case 1:19-cr-10030-DPW Document 108 Filed 07/29/20 Page 13 of 33



        In Dion, Ramdihall, and Chaney, the defendants provided

answers to officers’ routine questions that were implausible,

and this gave rise to reasonable suspicion that supported

extending the focus and duration of the stops.        See generally,

Chhien, 266 F.3d at 6 (an officer “may shift his focus and

increase the scope of his investigation by degrees if his

suspicions mount during the course of the detention”); Unites

States v. Sowers, 136 F.3d 24, 27 (1st Cir. 1998) (“Such a shift

in focus is neither unusual nor impermissible.”)

        Here, in the normal course of a traffic stop, Officer

Crivello ran Mr. Reyes Reyes’s Texas driver’s license and found

he had a residence in Arizona and presented a social security

number assigned to another person.      He also asked Mr. Reyes

Reyes and Ms. Alvarez Manzanilla in turn about their trip to

Ohio.    Such questions are part of an ordinary stop and would not

constitute an impermissible extension in their own right.

Almost immediately, inconsistencies arose about basic aspects of

their trip, including where they stayed and which members of Ms.

Alvarez Manzanilla’s family were there.      In other words, it did

not take long for apparent evasiveness to surface and materially

change the Officer’s evaluation of the situation as to which he

was making inquiry.

        Indeed, it became clear to Officer Crivello that there was

something else going on based on Defendants’ inability to

                                  13
    Case 1:19-cr-10030-DPW Document 108 Filed 07/29/20 Page 14 of 33



provide consistency regarding basic aspects of their trip.

While it may ordinarily take more than implausible answers to

routine questions by police to rise to the level of reasonable

suspicion, common sense plays an integral role in this analysis

and Defendants’ comments were more than implausible.        See Kansas

v. Glover, 140 S. Ct. 1183, 1188 (2020) (internal citations,

quotations, and emphasis omitted) (the reasonable suspicion

“standard depends on the factual and practical consideration of

everyday life on which reasonable and prudent men, not legal

technicians, act . . . .    Rather, [courts] must permit officers

to make commonsense judgments and inferences about human

behavior.”).   Here, Officer Crivello could reasonably conclude

at least one Defendant was necessarily lying about what should

have been easily remembered facts about their trip.

     Thus, to the extent that Officer Crivello extended the stop

to pursue their stories further, he did so with the requisite

reasonable suspicion.   I will note, however, that it is not

clear to me that the duration of the alleged extension was very

long at all.   Even by Defendants’ own accounts, the questions

began while the Officer was conducting portions of the stop that

they do not suggest were improper.      In any event, whether or not

there was any material extension of the stop, neither Mr. Reyes

Reyes’s nor Ms. Alvarez Manzanilla’s Fourth Amendment rights

were violated by the questions Officer Crivello asked on the

                                  14
     Case 1:19-cr-10030-DPW Document 108 Filed 07/29/20 Page 15 of 33



side of the road.    Nor did either Defendant object at the time

to Officer Crivello’s inquiries.

C.   Consent to Search the Vehicle

     In the absence of a separate justification, a search

without a warrant is unreasonable under the Fourth Amendment;

however, there are certain exceptions to the warrant

requirement, including the consent of the person whose property

is to be searched.    Schneckloth v. Bustamonte, 412 U.S. 218, 219

(1973) (“It is . . . well settled that one of the specifically

established exceptions to the requirements of both a warrant and

probable cause is a search that is conducted pursuant to

consent.”).   Mr. Reyes Reyes argues that the consent he provided

in response to Officer Crivello’s initial attempts to search the

rental vehicle were not voluntary.

     As with the analysis of an extended traffic stop, “the

validity of a defendant’s consent must be gauged under the

totality of the circumstances.”      United States v. Coombs, 857

F.3d 439, 448 (1st Cir. 2017) (citing United States v.

Stierhoff, 549 F.3 19, 23 (1st Cir. 2008)).        This entails a

query as to “evidence of coercion, duress, confusion and the

like.”   Id. (citing Schneckloth, 412 U.S. at 227).        Valid

consent must be free from the taint stemming from prior

illegality.   United States v. Smith, 919 F.3d 1, 10-11 (1st Cir.

2019).   Because I have found that the stop preceding the

                                   15
    Case 1:19-cr-10030-DPW Document 108 Filed 07/29/20 Page 16 of 33



consented-to search was legal, this issue is moot, leaving only

the question of voluntariness of the consent itself.

     To succeed on the merits of a motion to suppress evidence

based on the proposition that consent was given involuntarily, a

defendant must allege more than the fact of his seizure.         “[T]he

fact of custody alone has never been enough in itself to []

demonstrate coerced . . . consent . . . .”       United States v.

Watson, 423 U.S. 411, 424 (1976).      Rather, when the “permission

to search was obtained by coercive means or under inherently

coercive circumstances,” the consent is involuntary.        United

States v. Forbes, 181 F.3d 1, 5 (1st Cir. 1999).        “[T]he

voluntariness issue turns, however, not on whether [defendant]

was detained, but on whether he was detained in a manner that

precluded him from freely consenting to the search.”        Ramdihall,

859 F.3d at 89.

     Without some showing of threat of physical force or

intimidation, it is a high bar otherwise to prove the existence

of an unduly coercive environment in which a defendant consents

to a search.   Id. (voluntary consent found where there was

“never any physical constraint, no handcuffing, no display of

drawn weapons; the character of the interrogation was mild.”);

cf. Watson, 423 U.S. at 424 (“no overt act or threat of force .

. . no promises made to [the defendant], and no indication of

more subtle forms of coercion that might flaw his judgment

                                  16
    Case 1:19-cr-10030-DPW Document 108 Filed 07/29/20 Page 17 of 33



. . . [even though] he had been arrested and was in custody.”).

Of course, evidence that the defendant was told of his rights to

withhold consent counsels against a finding of involuntariness;

nevertheless, this is but one “factor, [that] does not have

controlling significance,” especially when there is no

indication in the record the defendant was a “newcomer to the

law, mentally deficient, or unable in the face of a custodial

arrest to exercise a free choice.”       Watson, 423 U.S. at 424-25.

     Here, Mr. Reyes Reyes had been subject to some questioning

on the side of the road; however, he does not contend he had

been arrested or put into custody at that point.        Moreover, he

makes no allegations as to any threats of violence, use of

force, promises or representations made or otherwise inherently

or outwardly coercive conduct on the part of Officer Crivello or

his partner on the scene.    Rather, he rests solely on the fact

that he was not advised of his right to decline to give consent

and that he had been questioned.       This falls far short of what

would be required to establish circumstances that deprived him

of his ability to exercise free choice in allowing Officer

Crivello’s initial search of the rental car.       Similarly, Ms.

Alvarez Manzanilla while contending she did not expressly

consent to any search, also did not make any objection and

acquiesced.   Officer Crivello’s actions during the traffic stop

did not violate Defendants’ Fourth Amendment rights.

                                  17
     Case 1:19-cr-10030-DPW Document 108 Filed 07/29/20 Page 18 of 33



                                 III
                QUESTIONING AND SEARCH OF RENTAL CAR
               AT PHELPS COUNTY SHERIFF’S DEPARTMENT

A.   Consent

     I understand both Defendants to contend that their consent

to bring the rental car to the Phelps County Sheriff’s

Department for a further search was somehow not freely given.

However, the conditions under which Mr. Reyes Reyes provided

this consent were the same as those discussed above with respect

to the initial roadside search.      Accordingly, I find the consent

to bring the rental car to the Sheriff’s Department was also

freely given and will not serve as the basis to exclude the

fruits of the search.

B.   Custodial Interrogation

     Defendants contend that they were subject to custodial

interrogations at the Phelps County Sheriff’s Department while

the rental car was being searched and that the officers failed

to advise them of their Miranda rights in violation of the Fifth

Amendment protection against self-incrimination.

     Statements obtained as a result of “custodial

interrogation” are inadmissible unless the government

“demonstrates the use of procedural safeguards effective to

secure the privilege against self-incrimination.”         Miranda v.

Arizona, 384 U.S. 436, 444 (1966).       Miranda warnings are,



                                   18
    Case 1:19-cr-10030-DPW Document 108 Filed 07/29/20 Page 19 of 33



therefore, required when a defendant is (1) in custody and (2)

subject to interrogation.

     Addressing these requirements in reverse order, I observe

first that an interrogation occurs when there is express

questioning (or its functional equivalent) “that the police

should know [is] reasonably likely to elicit an incriminating

response from the suspect.” Rhode Island v. Innis, 446 U.S. 291,

300-01 (1980).   Here, Officer Crivello’s team had uncovered some

of the hidden currency in the rental car already when he asked

Mr. Reyes Reyes to “be honest” about it.       The amount of currency

that was hidden strongly suggested a criminal connection.         At

this point Mr. Reyes Reyes told him where to find the remainder

of the hidden currency and explained that the purpose of his

trip to Ohio had been to pick it up.      It would be hard to argue,

and the government does not, that this interaction was anything

other than a police interrogation to which Mr. Reyes Reyes

responded.   Accordingly, the question of evidentiary suppression

turns on whether he was “in custody” at the time.

     When conducting analysis pursuant to the rights outlined in

Miranda, “‘custody’ is a term of art that specifies

circumstances that are thought generally to present a serious

danger of coercion.”   Howes v. Fields, 565 U.S. 499, 508-09

(2012).   Those circumstances arise when “a reasonable person

[would] have felt he or she was not at liberty to terminate the

                                  19
    Case 1:19-cr-10030-DPW Document 108 Filed 07/29/20 Page 20 of 33



interrogation and leave.”    Thompson v. Keohane, 516 U.S. 99, 112

(1995).

     The threshold “freedom of movement” inquiry requires

objective analysis of “all of the circumstances surrounding the

interrogation.”   Stansbury v. California, 511 U.S. 318, 322

(1994).   However, even if a person’s freedom of movement was

impaired in some fashion, “[n]ot all restraints on freedom of

movement amount to custody for purposes of Miranda.”        Howe, 565

U.S. at 509.

     For purposes of the pending motion, I will accept

Defendants’ characterization of the situation insofar as their

freedom of movement was curtailed based on the unavailability of

their rental car while they were being interrogated.

     The Supreme Court, however, has “‘decline[d] to accord

talismanic power’ to the freedom-of-movement inquiry,” Howe, 565

U.S. at 509 (quoting Berkemer v. McCarthy, 468 U.S. 420, 437

(1984)) because “the freedom-of-movement test identifies only a

necessary and not a sufficient condition for Miranda custody.”

Id. (internal quotation marks omitted) (quoting Maryland v.

Shatzer, 559 U.S. 98, 112 (2010)).      I must also look at other

relevant factors present in the attendant circumstances of the

interrogation, which include the location of the questioning,

its duration, statements made during the interview, the presence

or absence of physical restraints during the questioning, and

                                  20
      Case 1:19-cr-10030-DPW Document 108 Filed 07/29/20 Page 21 of 33



the release of the interviewee at the end of the questioning.

Id.   It may also include the number of law enforcement officers

present and the character of the interrogation. United States v.

Hughes, 640 F.3d 428, 435 (1st Cir. 2011) (citing cases where

the presence of three to five officers did not constitute

custody for Miranda requirements).

      In this case, Defendants drove themselves to the police

station, which itself undermines the basic premise that I have

assumed arguendo, which is that their freedom of movement was

sufficiently restricted such that Miranda warnings may have been

warranted.    Once they were at the station, Defendants, their

daughter, and their dog were brought to some kind of break room

or cafeteria, where they remained (with access to snacks and

restrooms) during their time at the Sheriff’s Department, except

when Mr. Reyes Reyes went with Officer Crivello to the car

itself.   The various accounts indicate that one or two officers

were in the room with the family at all times, but there was

apparently no display of authority to keep them there.

      Looking to the relevant factors outlined by the Supreme

Court and the First Circuit, I do not find the circumstances

surrounding the interrogation to have been so inherently

coercive as to require Miranda warnings.         Defendants were never

subject to any physical restraints, nor were they brought to any

kind of interrogation room or even separated, as I read their

                                    21
    Case 1:19-cr-10030-DPW Document 108 Filed 07/29/20 Page 22 of 33



(albeit, bare) allegations.    Moreover, the Officer’s request for

Mr. Reyes Reyes to “be honest” when faced with the discovery of

some of the currency in the car was all it took for him to break

down and share where the rest of the money was and what the true

nature was of his trip to Ohio.     That one or two officers were

present does not transform the situation into one of formal

custody.   Finally, Defendants were not held in custody even

after the search and interrogation, despite their admissions,

discovery of the burner phones that were found and consensually

searched, and seizure of the $45,600 in U.S. currency recovered.9

Rather, they were permitted to leave without further

interference.   Accordingly, apart from interim individual

freedom-of-movements limitations, none of the relevant factors

suggest that Defendants were in custody here.

     Having found Mr. Reyes Reyes and Ms. Alvarez Manzanilla

were not in “custody” within the meaning of Miranda when they

made their various statements to the officers at the Phelps

County Sheriff’s Department, I conclude any failure to advise

them of their Fifth Amendment rights under Miranda cannot serve

as the basis for suppression.




9 The Phelps County Sheriff Department Incident Report
(USAO_000085-88) indicates only seizure of the currency.
                                  22
     Case 1:19-cr-10030-DPW Document 108 Filed 07/29/20 Page 23 of 33



                                IV
       SEARCH OF 2012 HONDA ACCORD ON CAR CARRIER IN TEXAS

A.   Standing

     Courts have routinely “declined to extend the benefits of

the exclusionary rule to defendants whose personal Fourth

Amendment rights have not been infringed upon . . .”         United

States v. Symonevich, 688 F.3d 12, 20 (1st Cir. 2012).          As the

co-owner of the car in question, Mr. Reyes Reyes necessarily has

a pertinent claim regarding his reasonable expectation of

privacy in that vehicle.     Plainly, however, his rights were not

violated by the search, so Ms. Alvarez Manzanilla’s claim, under

circumstances in which she had no ownership interest in the car,

must also fail.

B.   Reasonable Expectation of Privacy

     The Fourth Amendment guarantees a right to be free from

unreasonable searches and seizures in places where people have

an actual, subjective expectation of privacy in a thing or place

and where society is prepared to accept such an expectation as

objectively reasonable.     Georgia v. Randolph, 547 U.S. 103, 110

(2006) (“The constant element in assessing Fourth Amendment

reasonableness in the consent cases, then, is the great

significance given to widely shared social expectations); Kyllo

v. United States, 533 U.S. 27, 34 (2001).        In general, one’s

reasonable expectation of privacy in a vehicle is a diminished


                                   23
    Case 1:19-cr-10030-DPW Document 108 Filed 07/29/20 Page 24 of 33



one; but there is “[n]o bright-line rule [that] determines

whether a person has a reasonable expectation of privacy” in a

vehicle.   United States v. Almeida, 748 F.3d 41, 47 (1st Cir.

2014).   Instead, there are a variety of factors the court must

consider in addition to the subjective and objectively

reasonable expectations of the person(s) challenging the search:

ownership, possession, control, historical use, and ability to

regulate access. Id. (citing United States v. Aguirre, 839 F.2d

854, 856-57 (1st Cir. 1988)).

     While not all bailment situations necessarily result in the

bailor’s loss of his expectation of privacy, depending on

circumstances, that can be the case.      See, Frazier v. Cupp, 394

U.S. 731, 740 (1969) (items seized based on consent of cousin

who was given permission to use part of duffel bag searched not

excluded because the defendant “in allowing [cousin who

consented to search] to use the bag and in leaving it in his

house, must be taken to have assumed the risk that [he] would

allow someone else to look inside”); see also, United States v.

Basinski, 226 F.3d 829, 834 (7th Cir. 2000) (“[W]here a

defendant allows a third party to exercise actual or apparent

authority over the defendant’s property, he is considered to

have assumed the risk that the third party might permit access

to others, including government agents.”); cf. United States v.

Rodriguez-Ramos, 704 F.2d 17, 21 (1st Cir. 1983) (“expectation

                                  24
    Case 1:19-cr-10030-DPW Document 108 Filed 07/29/20 Page 25 of 33



of privacy [not necessarily] defeated by giving luggage to a

traveling companion to carry,” rather, an inquiry regarding “the

circumstances [surrounding] the relationship between the

traveling companions, the conditions of the bailment, or the

precautions taken to maintain privacy” is warranted).         In

Rodriguez-Ramos, the defendant challenged the search and seizure

of contents of an envelope in a bag he had given to his

traveling companion to carry.     The First Circuit found he had no

reasonable expectation of privacy in those contents after the

District Court found that the bag belonged to his traveling

companion, his traveling companion was using it to carry some of

her own belongings, and the envelope was unsealed.

     Defendants suggest that cars being shipped across the

country on third-party carriers are analogous to sealed

containers sent in the mail.     I disagree.    Not only is a car

placed on a carrier not sealed (it must be unlocked at least for

the carrier-driver to drive it on and off the car carrier), but

it also does not receive the same threshold expectation of

privacy in and of itself.    Cf. United States v. Jacobsen, 466

U.S. 109, 114 (1984) (“Letters and other sealed packages are in

the general class of effects in which the public at large has a

legitimate expectation of privacy . . .”).

     The First Circuit has not yet had an opportunity to analyze

expectation of privacy in car carriers driven by third parties,

                                  25
    Case 1:19-cr-10030-DPW Document 108 Filed 07/29/20 Page 26 of 33



but the Seventh Circuit has done so on two occasions.         In United

States v. Covarrubias, 847 F.3d 556 (7th Cir. 2017) (per curiam)

and United States v. Crowder, 588 F.3d 929 (7th Cir. 2009), the

Seventh Circuit found no reasonable expectation of privacy in

cars placed on third-party carriers for transport.        Covarrubias

is distinguishable insofar as the defendant did not own the car

as to which he challenged the search, but the court in Crowder

made clear that when “doors were left unlocked, the driver of

the car carrier was given the keys, and [the defendant] knew

that the driver would enter the [car] and drive it . . . no one

could have a reasonable expectation of privacy in the contents

of a vehicle under those circumstances.”       Crowder, 588 F.2d at

934-35 (also drawing distinction between cars transported on car

carriers and “closed containers,” in which “individuals do not

surrender their expectations of privacy . . . when they send

them by mail or common carrier”).

     I recognize Crowder has not received universal approval.

See United States v. Castellanos, 716 F.3d 828, 837 n.3 (4th

Cir. 2013) (Davis, J. dissenting) (finding the premise in

Crowder “deeply flawed and wholly unpersuasive.        Not even the

majority in this appeal accepts the Seventh Circuit’s dubious

reasoning; the majority does not even bother mentioning

Crowder”).   Nevertheless, for myself I find the Seventh Circuit



                                  26
     Case 1:19-cr-10030-DPW Document 108 Filed 07/29/20 Page 27 of 33



approach compelling.10    That the bill of lading in these cases

did not expressly authorize the drivers’ consent to a search

does not give rise to expectations of privacy in the cars when

the circumstances make clear the driver has been given general

exercise of authority to permit access to the vehicle in

practice.

     The relevant factors outlined by the Seventh Circuit,

particularly the defendants’ relinquishing of keys, custody, and

control over the vehicles, as well as the express permission

given for the carrier-driver to drive the vehicle, are present

in this case.   Ceding this kind of control, granting third-party

access, and choosing alternate means of transportation to meet

the car at the destination each individually, and certainly

together, cut against finding a reasonable expectation of

privacy in a car being transported by a third party.

     Considering, for purposes of analysis, the analogy to the

duffel bags in Frazier and Rodriguez-Ramos, I have concluded

that an automobile traveling across the country on a car

carrier, which can be unlocked and driven by the carrier-driver,

is more akin to a bag entrusted to and left with a third party




10Although the defendant in Covarrubias neither owned nor had
been in the car, the facts “mirror[ed] Crowder in legally
relevant ways: the car hauler received keys to a car being
shipped cross-country and permission to drive the car on and off
the trailer.” Covarrubias, 847 F.3d 556, 558 (7th Cir. 2017).
                                   27
     Case 1:19-cr-10030-DPW Document 108 Filed 07/29/20 Page 28 of 33



who is also given permission to use part of the bag, than to a

bag that the owner personally accompanies during its travels.

Accordingly, I find that Mr. Reyes Reyes had a diminished

expectation of privacy in the car once he placed it on the

carrier and no reasonable expectation that the driver would not

disclose any contents to law enforcement personnel upon a stop.

Indeed, the bill of lading contained an express verification

that the “vehicle [was] free of contents.”        This thereby

requires the same finding as to Ms. Alvarez Manzanilla’s claim

of expectation of privacy.     Thus, Trooper Bowden’s search of the

2012 Honda Accord did not violate either Defendant’s Fourth

Amendment rights, and the drugs seized as fruits of this search

will not be excluded.

C.   Car Carrier Driver’s Apparent Authority to Consent to
     Search by Law Enforcement

     Even if Mr. Reyes Reyes did have a reasonable expectation

of privacy in the Honda Accord, the warrantless search may still

be upheld based on Mr. Juravlea’s consent to the search.          As

discussed more fully, supra, consent is a valid exception to the

warrant requirement for a search.       For the search of the Accord,

however, it was a third party, Mr. Juravlea, rather than Mr.

Reyes Reyes himself who consented to Trooper Bowden’s search.

     The question whether Trooper Bowden’s reliance upon Mr.

Juravlea’s consent to search the Honda accord was valid turns on


                                   28
    Case 1:19-cr-10030-DPW Document 108 Filed 07/29/20 Page 29 of 33



the reasonableness of his belief. Illinois v. Rodriguez, 497

U.S. 177, 185-86 (1990) (the standard for reliance on a

consenting party’s apparent authority “is not that they always

be correct, but that they always be reasonable.”).        To make such

a determination, I must ask “would the facts available to the

officer at the time the consent is given warrant a person of

reasonable caution in the belief that the consenting party had

authority over the item to be searched?” United States v. James,

353 F.3d 606, 615 (8th Cir. 2003) (citing Rodriguez, 497 U.S. at

188) (“It cannot be reasonable to rely on a certain theory of

apparent authority, when the police themselves know what the

consenting party’s actual authority is . . .”).        The inquiry

concerns what the officer, not the consenting party, knows at

the time.   Id.

     When making this inquiry, the touchstone is not the law of

property, “with its attendant historical and legal refinements,

. . . [rather it rests] on mutual use of the property by persons

generally having joint access or control for most purposes . . .

and [further] that the others have assumed the risk that one of

their number might permit the common area to be searched.”

United States v. Matlock, 415 U.S. 164, 171 n. 7 (1974)

(emphasis added).

     In James, the items in question were computer discs, which

the officers knew the third party only had in order to destroy

                                  29
    Case 1:19-cr-10030-DPW Document 108 Filed 07/29/20 Page 30 of 33



them, and that the top disc on the pile inside the sealed

envelope where they were stored said “confidential,” “personal,”

“private.”   James, 353 F.3d at 615.     Given what was known to the

officers who wanted to search the discs under those

circumstances, the Eighth Circuit held the “detectives knew too

much about [the defendant’s] manifested desire to keep others,

including [the third party who consented to the search] from

seeing the contents of the disc to rely on [the third party’s]

authority to consent.   Id.

     Thus, “mere possession of [a] container by a third party

does not necessarily give rise to a reasonable belief that the

third party has authority to consent to a search of its

contents.” Basinski, 226 F.3d at 834.      “Rather, apparent

authority turns on the government’s knowledge of the third

party’s use of, control over, and access to the container to be

searched,” which requires a fact specific inquiry to decide

whether someone had actual or apparent authority to consent to a

search. United States v. Jackson, 598 F.3d 340 (7th Cir. 2010)

(quoting Basinski, 226 F.3d at 834).

     One of the relevant factors in this inquiry is the effort

undertaken by the defendant to establish “precautions [ ] to

ensure privacy, such as locks or the government’s knowledge of

the defendant’s orders not to open the container.”        Basinski,

226 F.3d at 835.   Part of this inquiry is whether the defendant

                                  30
    Case 1:19-cr-10030-DPW Document 108 Filed 07/29/20 Page 31 of 33



provided the third party with the means to open a container that

otherwise locks. Id. (citing United States v. Presler, 610 F.3d

1206, 1214 (4th Cir. 1979)) (“With respect to locking

mechanisms, courts also consider whether the defendant provided

the third party with the combination or key to the lock”).

     Another factor is the nature of the container itself.         As

the Seventh Circuit observed in Basinski, “it is less reasonable

for a police officer to believe that a third party has full

access to a defendant’s purse or briefcase than, say, an open

crate.” 226 F.3d at 834; See also, United States v. Andrus, 483

F.3d 711, 717 (10th Cir. 2007) (citing United States v. Block,

590 F.2d 535, 541 (4th Cir. 1978)) (“Objects typically

associated with high expectations of privacy include mankind’s

valises, suitcases, footlockers, [and] strong boxes”); United

States v. Salinas-Cano, 959 F.2d 861, 865 (10th Cir. 1992)

(contrasting a suitcase, which gives rise to a high expectation

of privacy, with a cardboard box, cassette tape, or plastic

bucket, which create lesser expectations of privacy).

     Similarly, when there is a custom of relinquishing

authority over the item searched in a given set of

circumstances, the belief that the person to whom that authority

was granted can provide valid consent to the warrantless search

is more reasonable. See United States v. Moran, 944 F.3d 1, 9

(1st Cir. 2019) (discussing United States v. Jenkins, 92 F.3d

                                  31
    Case 1:19-cr-10030-DPW Document 108 Filed 07/29/20 Page 32 of 33



430, 437-38 (6th Cir. 1996), which held that a truck driver had

apparent authority to consent to a search of the trailer, even

after disclaiming ownership, due to the “custom specific to the

trucking industry” in which “the generic relationship between

the owner of a rig and its driver is characterized by a

considerable grant of authority to the driver, as the driver is

typically allowed to enter the trailer… [during] loading,

unloading, [for] an inspection after an ominous noise, or [for]

an emergency.”).

     Here, Trooper Bowden could take into consideration much

more than Mr. Juravlea’s ‘mere possession’ of the Honda Accord

when relying on his consent to the search.       First, Defendants

took no precautions to lock the car (or, ‘seal the container’)

before sending it on its cross-country journey.        It was the

driver, not Defendants, who maintained both custody and control

over the vehicle for the thousands of miles it needed to travel

to the final destination.    Second, the automobile was much more

akin to an open crate than a purse or briefcase for purposes of

answering whether or not it was reasonable for an officer to

believe that a third party had the authority to consent to the

search.   Indeed, from Trooper Bowden’s perspective, Defendants

had relinquished all control over an item typically associated

with a lower expectation of privacy, to Mr. Juravlea.         Third,

Defendants made no efforts to restrict Mr. Juravlea’s access;

                                  32
    Case 1:19-cr-10030-DPW Document 108 Filed 07/29/20 Page 33 of 33



instead, they gave him keys so that he could lock or unlock the

vehicle subject to his own discretion and the needs of any

emergent situation.   These factors, of which Trooper Bowden was

aware when he made his request to search the Honda Accord, cut

strongly in favor of Mr. Juravlea’s apparent authority to give

the consent that he did, in fact, provide. Accord, Crowder, 588

F.3d at 936 (“A reasonable person would conclude, based on the

amount of control over the [car] that the driver of the carrier

exercised, that the driver had authority to consent to the

police search of the car.”).     Accordingly, Trooper Bowden’s

reliance on Mr. Juravlea’s consent to his warrantless search of

Mr. Reyes Reyes’s car was objectively reasonable and, therefore,

not grounds for suppression of the evidence the trooper found

inside the car.

                                   V
                              CONCLUSION

     For the reasons described, I hereby DENY Defendants’

separate motions [Dkt Nos. 87, 89, 93, 94] to suppress evidence.




                                 /s/ Douglas P. Woodlock
                                 DOUGLAS P. WOODLOCK
                                 UNITED STATES DISTRICT JUDGE




                                  33
